Name: Commission Regulation (EC) No 1799/2001 of 12 September 2001 laying down the marketing standard for citrus fruit
 Type: Regulation
 Subject Matter: plant product;  marketing
 Date Published: nan

 Avis juridique important|32001R1799Commission Regulation (EC) No 1799/2001 of 12 September 2001 laying down the marketing standard for citrus fruit Official Journal L 244 , 14/09/2001 P. 0012 - 0018Commission Regulation (EC) No 1799/2001of 12 September 2001laying down the marketing standard for citrus fruitTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables(1), as last amended by Commission Regulation (EC) No 911/2001(2), and in particular Article 2(2) thereof,Whereas:(1) Citrus fruit are among the products listed in Annex I to Regulation (EC) No 2200/96 for which standards must be adopted. Commission Regulation (EEC) No 920/89 of 10 April 1989 laying down quality standards for carrots, citrus fruit and dessert apples and pears and amending Commission Regulation No 58(3), as last amended by Regulation (EC) No 1619/2001(4), has been amended frequently and can no longer ensure legal clarity.(2) The rules in question should therefore be recast and Regulation (EEC) No 920/89 deleted. To that end and in the interests of preserving transparency on the world market, account should be taken of the standard for citrus fruit recommended by the Working Party on Standardisation of Perishable Produce and Quality Development of the United Nations Economic Commission for Europe (UN/ECE).(3) Application of this standard should remove products of unsatisfactory quality from the market, bring production into line with consumer requirements and facilitate trade based on fair competition, thereby helping to improve profitability.(4) The standards are applicable at all marketing stages. Long-distance transport, storage over a certain period and the various processes the products undergo may cause certain deterioration owing to the biological development of the products or their relatively perishable nature. Account should be taken of such deterioration when applying the standard at the marketing stages following dispatch. As products in the "Extra" class have to be particularly carefully sorted and packaged, only lack of freshness and turgidity is to be taken into account in their case.(5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fresh Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1The marketing standard for the following products shall be as set out in the Annex:- sweet oranges, falling within CN code ex 0805 10,- mandarins (including tangerines and satsumas), clementines, wilkings and similar citrus hybrids, falling within CN code 0805 20,- lemons, falling within CN code 0805 30 10.This standard shall apply at all marketing stages, under the conditions laid down in Regulation (EC) No 2200/96.However, at stages following dispatch, the products may show in relation to the provisions of the standard:- a slight lack of freshness and turgidity,- for products graded in classes other than the "Extra" class, slight deteriorations due to their development and their tendency to perish.Article 2Regulation (EEC) No 920/89 is repealed.Article 3This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Communities.It shall apply from the first day of the third month following its entry into force.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 12 September 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 297, 21.11.1996, p. 1.(2) OJ L 129, 11.5.2001, p. 3.(3) OJ L 97, 11.4.1989, p. 19.(4) OJ L 215, 9.8.2001, p. 3.ANNEXSTANDARD FOR CITRUS FRUITI. DEFINITION OF PRODUCEThis standard applies to the following fruit, classified as "citrus fruit", to be supplied fresh to the consumer, citrus fruit for industrial processing being excluded:- lemons of varieties (cultivars) grown from the species Citrus limon (L.) Burm. f.,- mandarins of varieties (cultivars) grown from the species Citrus reticulata Blanco, including satsumas (Citrus unshiu Marcow.), clementines (Citrus clementina Hort. ex Tan.), common mandarins (Citrus deliciosa Ten.) and tangerines (Citrus tangerina Hort. ex Tan.) grown from these species and its hybrids, hereinafter called "mandarins",- oranges of varieties (cultivars) grown from the species Citrus sinensis (L.) Osb.II. PROVISIONS CONCERNING QUALITYThe purpose of the standard is to define the quality requirements of the citrus fruit after preparation and packaging.A. Minimum requirementsIn all classes, subject to the special provisions for each class and the tolerances allowed, the citrus fruit must be:- intact,- free of bruising and/or extensive healed over cuts,- sound; produce affected by rotting or deterioration such as to make it unfit for consumption is excluded,- clean practically free of any visible foreign matter,- practically free from pests,- practically free from damage caused by pests,- free of signs of internal shrivelling,- free of damage caused by low temperature or frost,- free of all abnormal external moisture,- free of any foreign smell and/or taste.The citrus fruit must have been carefully picked and have reached an appropriate degree of development and ripeness account being taken of criteria proper to the variety, the time of picking and the growing area.The development and state of ripeness of the citrus fruit must be such as to enable them:- to withstand transport and handling, and- to arrive in satisfactory condition at the place of destination.Citrus fruit meeting this ripeness requirement may be "degreened". This treatment is permitted only if the other natural organoleptic characteristics are not modified. It shall be carried out in the manner prescribed by the administrative authorities in each Member State and under their supervision.B. Maturity requirementsMaturity of citrus fruit is defined by the following parameters specified for each specie below:1. Minimum juice content2. ColouringThe degree of colouring shall be such that, following normal development the citrus fruit reach the colour typical of the variety at their destination point.(i) Lemons- Minimum juice content:>TABLE>- Colouring: must be typical of the variety. However fruits with a green (but not dark green) colour are allowed provided they satisfy the minimum requirements as to juice content.(ii) Mandarins- Minimum juice content:>TABLE>- Colouring: must be typical of the variety on at least one third of the surface of the fruit.(iii) Oranges- Minimum juice content:>TABLE>- Colouring: must be typical of the variety. However, fruits with light green colour are allowed, provided it does not exceed one fifth of the total surface of the fruit.C. ClassificationCitrus fruit are classified in three classes defined below:(i) "Extra" ClassCitrus fruit in this class must be of superior quality. In shape, external appearance, development and colouring they must be characteristic of the variety and/or commercial type.They must be free from defects with the exception of very slight superficial defects, provided these do not affect the general appearance of the produce, the quality, the keeping quality and presentation in the package.(ii) Class ICitrus fruit in this class must be of good quality. They must be characteristic of the variety and/or commercial type.The following slight defects, however, may be allowed provided these do not affect the general appearance of the produce, the quality, the keeping quality and presentation in the package:- slight defect in shape,- slight defect in colouring,- slight skin defects occurring during the formation of the fruit, such as silver scurfs, russets, etc.,- slight healed defects due to a mechanical cause such as hail damage, rubbing, damage from handling, etc.(iii) Class IIThis class includes citrus fruit which do not qualify for inclusion in the higher classes but satisfy the minimum requirements specified above.The following defects may be allowed, provided the citrus fruit retain their essential characteristics as regards the quality, the keeping quality and presentation:- defect in shape,- defect in colouring,- rough skin,- skin defects occurring during the formation of the fruit, such as silver scurfs, russets, etc.,- healed defects due to a mechanical cause such as hail damage, rubbing, damage from handling, etc.,- superficial healed skin alterations,- slight and partial detachment of the pericarp for oranges (which is allowed for mandarins).III. PROVISIONS CONCERNING SIZINGSize is determined by the maximum diameter of the equatorial section of the fruit.A. Minimum sizeFruits of less than the following minimum sizes are excluded:>TABLE>B. Size scalesThe scales of sizes are as follows:>TABLE>C. UniformityUniformity in size is achieved by the abovementioned size scales, unless otherwise stated as follows:(i) For fruit arranged in regular layers in the package the maximum difference between the smallest and the largest fruit must not exceed the following maxima:>TABLE>(ii) For fruit not arranged in regular layers in packages and fruit in individual packages for direct sale to the consumer made up by number of fruit, the difference between the smallest and the largest fruit in the same package must not exceed the range of the appropriate size grade in the size scale.(iii) For fruit in bulk bins and fruit in individual packages for direct sale to the consumer made up by weight, the maximum size difference between the smallest and the largest fruit in the same lot or package must not exceed the range obtained by grouping three consecutive sizes in the size scale.IV. PROVISIONS CONCERNING TOLERANCESTolerances in respect of quality and size shall be allowed in each package for produce not satisfying the requirements of the class indicated.A. Quality tolerances(i) "Extra" Class5 % by number or weight of citrus fruit not satisfying the requirements of the class, but meeting those of Class I or, exceptionally, coming within the tolerances of that class.(ii) Class I10 % by number or weight of citrus fruit not satisfying the requirements of the class, but meeting those of Class II, or exceptionally, coming within the tolerances of that class.(iii) Class II10 % by number or weight of citrus fruit satisfying neither the requirements of the class, nor the minimum requirements, with the exception of produce affected by rotting or any other deterioration rendering it unfit for consumption. Within this tolerance, a maximum of 5 % is allowed of fruit showing slight superficial unhealed damage, dry cuts or soft and shrivelled fruit.B. Size tolerancesFor all classes and types of presentation: 10 % by number or weight of citrus fruit corresponding to the size immediately below and/or above that (or those, in the case of the combination of three sizes) mentioned on the packages is allowed.In any case, the tolerance of 10 % applies only to fruit not smaller than the following minima:>TABLE>V. PROVISIONS CONCERNING PRESENTATIONA. UniformityThe contents of each package must be uniform and contain only citrus fruit of the same origin, variety or commercial type, quality, and size, and appreciably of the same degree of ripeness and development.In addition, for the "Extra" Class, uniformity in colouring is required.The visible part of the contents of the package must be representative of the entire contents.B. PackagingThe citrus fruit must be packed in such a way as to protect the produce properly.The materials used inside the package must be new, clean and of a quality such as to avoid causing any external or internal damage to the produce. The use of materials, particularly of paper or stamps bearing trade specifications is allowed provided the printing or labelling has been done with non-toxic ink or glue.If the fruit are wrapped, thin, dry, new and odourless(1) paper must be used.The use of any substance tending to modify the natural characteristics of the citrus fruit, especially its taste or smell(2), is prohibited.Packages must be free of all foreign matter. However, a presentation where a short (not wooden) twig with some green leaves adheres to the fruit is allowed.C. PresentationThe citrus fruit may be presented:(a) arranged in regular layers in packages;(b) not arranged in regular layers in packages or in bulk bins. This presentation is only allowed for Classes I and II;(c) in individual packages for direct sale to the consumer of a weight less than 5 kg either- made up by number of fruit, or- made up by net weight of the package.VI. PROVISIONS CONCERNING MARKINGEach package must bear the following particulars, in letters grouped on the same side, legibly and indelibly marked, and visible from the outside.A. IdentificationPacker and/or dispatcher: name and address or officially issued or accepted code mark. However, in the case where a code mark is used, the reference "Packer and/or dispatcher (or equivalent abbreviations)" has to be indicated in close connection with the code mark.B. Nature of produce- Name of the species if the produce is not visible from the outside, except for mandarins for which the name of the specie or variety (where applicable) is compulsory,- Name of the variety, for oranges,- Name of the type:- for lemons: the indication "Verdelli" and "Primofiore" where appropriate,- for clementines: the indication "Clementines, pipless", "Clementines" (1 to 10 pips), "Clementines with pips" (more than 10 pips) where appropriate.C. Origin of produce- Country of origin and, optionally, district where grown, or national, regional or local place name.D. Commercial specifications- Class.- Size code for fruit presented in accordance with the size scale or the upper and the lower limiting size code in the case of three consecutive sizes of the size scale.- Size code and number of fruit, in the case of fruit arranged in layers in the package.- Where appropriate, mention of the preserving agents or other chemical substance used, where such use is compatible with the Community rules.E. Official control mark (optional)(1) The use of preserving agents or any other chemical substance liable to leave a foreign smell on the skin of the fruit is permitted where it is compatible with the regulations of the importing country.(2) The use of preserving agents or any other chemical substance liable to leave a foreign smell on the skin of the fruit is permitted where it is compatible with the regulations of the importing country.